          Case 1:19-cv-01872-KBJ Document 67 Filed 12/27/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
MARIA M. KIAKOMBUA, et al.,                          )
                                                     )
       Plaintiffs,                                   )
                                                     )
               v.                                    )       Civil Action No. 19-1872 (KBJ)
                                                     )
CHAD F. WOLF, Acting Secretary of                    )
Homeland Security, 1 et al.,                         )
                                                     )
       Defendants.                                   )
                                                     )

                          DEFENDANTS’ RESPONSE TO
               PLAINTIFFS’ NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendants respectfully submit this Response to Plaintiffs’ Notice of Supplemental

Authority (ECF No. 66). Neither the government’s brief nor the court’s decision in Mehla v.

Dep’t of Homeland Security bear on this case. See Mehla v. Dep’t of Homeland Sec., No. 19-cv-

2245, 2019 WL 6611508 (S.D. Cal. Dec. 5, 2019).

       Contrary to Plaintiffs’ suggestion, the government’s Mehla filing and the Mehla decision

do not “directly contradict[]” Defendants’ position in this case. Pls.’ Notice of Supp. Authority at

2. Here, Defendants argue that the Credible Fear Lesson Plan is not the type of written document

reviewable under 8 U.S.C. § 1252(e)(3)(A)(ii). Defendants have thoroughly—and, as Plaintiffs

acknowledge, “repeated[ly]”—raised and explored this argument. Pls.’ Notice of Supp.

Authority at 2; see Defs.’ Mot. for Summary J. at 18-24 (ECF No. 31); Defs.’ Summary J. Reply

at 5-11 (ECF No. 49). For instance, Defendants discussed how the Lesson Plan must be a




1
 Under Federal Rule of Civil Procedure 25(d), Acting Secretary of Homeland Security Chad F.
Wolf is automatically substituted as a defendant for former Acting Secretary Kevin K.
McAleenan.
          Case 1:19-cv-01872-KBJ Document 67 Filed 12/27/19 Page 2 of 3



“regulation, or a written policy directive, written policy guideline, or written procedure” to be

reviewable under § 1252(e)(3)(A)(ii).

       Far from suggesting that all so-called systemic challenges are justifiable in the District of

Columbia, the government—and the district court—in Mehla simply suggested if that plaintiff’s

challenge was to proceed at all, it can proceed exclusively in this court. See 8 U.S.C.

§ 1252(a)(2)(A). But neither the government nor the court ever suggested in Mehla that such a

challenge would actually satisfy the requirements of § 1252(e)(3).

       Instead, the brief stated in conclusory fashion that the Mehla habeas petitioner’s case

belonged more in the District of Columbia federal court than in the Southern District of

California, because it was a “systemic challenge.” Pls.’ Notice of Supp. Authority, Ex. A at 2, 4

(ECF No. 66-1). In support of this proposition, the brief cited a Ninth Circuit decision that states,

in equally conclusory fashion, that § 1252(e)(3) “allows a systemic challenge to the expedited

removal process.” Id. at 4 (quoting Garcia de Rincon v. Dep’t of Homeland Sec., 539 F.3d 1133,

1141 n.5 (9th Cir. 2008)); see id. (“§ 1252(e)(3) limits jurisdiction over general challenges to

expedited removal procedures” (quoting United States v. Barajas-Alvarado, 655 F.3d 1077 (9th

Cir. 2011))). Of course, as § 1252(e)(3)’s many textual requirements demonstrate and as

Defendants have discussed at length, that description is not correct—§ 1252(e)(3) is much more

targeted than simply permitting “systemic” or “general” challenges. 2 The government’s Mehla

habeas brief did not actually make the nuanced arguments required under § 1252(e)(3), much

less contradict Defendants’ § 1252(e)(3) arguments in this case. See also Vijender & Mehla et al.

v McAleenan, No. 19-3337 (D.D.C. filed Nov. 5, 2019) (challenge to the credible fear Lesson



2
  To the extent the Ninth Circuit or the Mehla district court held that the only requirement for
§ 1252(e)(3) review is that the expedited-removal challenge be “systemic” or “general,” such
contradicts the statute and is not binding on this Court in any event.
                                                   2
           Case 1:19-cv-01872-KBJ Document 67 Filed 12/27/19 Page 3 of 3



Plan filed here by the Mehla petitioner after the Southern District of California dismissed his

case).

         The government’s position has consistently been that the specific challenge raised here—

a challenge to the credible fear Lesson Plan—is not justiciable under § 1252(e)(3). The Court

should grant summary judgment to Defendants in accordance with the arguments they presented

in this case.



Dated: December 27, 2019                             Respectfully submitted,

JESSIE K. LIU, D.C. BAR #472845                      JOSEPH H. HUNT
United States Attorney                               Assistant Attorney General

DANIEL F. VAN HORN, D.C. Bar # 924092                WILLIAM C. PEACHEY
Chief, Civil Division                                Director

PAUL CIRINO                                          EREZ REUVENI
Assistant United States Attorney                     Assistant Director
Civil Division
U.S. Attorney’s Office for                                   /s/ Steven A. Platt
       the District of Columbia                      STEVEN A. PLATT
555 4th Street, N.W.                                 Trial Attorney
Washington, D.C. 20530                               U.S. Department of Justice
Phone: (202) 252-2529                                Civil Division
Email: paul.cirino@usdoj.gov                         Office of Immigration Litigation
                                                     District Court Section
                                                     P.O. Box 868, Ben Franklin Station
                                                     Washington, DC 20044
                                                     Phone: (202) 532-4074
                                                     Fax: (202) 305-7000
                                                     Email: steven.a.platt@usdoj.gov

                                                     Attorneys for Defendants




                                                 3
